EXHIBIT 10.1








EP Energy Corporation
2014 Omnibus Incentive Plan
(as amended and restated)











--------------------------------------------------------------------------------





Table of Contents
SECTION 1   ESTABLISHMENT AND OBJECTIVES
2
 
 
 
SECTION 2   DEFINITIONS
2
2.1
Award
2
2.2
Award Agreement
2
2.3
Beneficiary
2
2.4
Board of Directors
2
2.5
Cash Awards
2
2.6
Cause
3
2.7
Change in Capitalization
3
2.8
Change in Control
3
2.9
Code
5
2.10
Common Stock
5
2.11
Consultant
5
2.12
Covered Employee
5
2.13
Director
5
2.14
Effective Date
5
2.15
Employee
5
2.16
Employer
5
2.17
Exchange Act
5
2.18
Fair Market Value
6
2.19
Good Reason
6
2.20
Incentive Award
7
2.21
Incentive Stock Option
7
2.22
Maximum Annual Employee Grant
7
2.23
Nonqualified Option
7
2.24
Option
7
2.25
Option Price
7
2.26
Other Stock-Based Award
7
2.27
Participant
7
2.28
Performance Goals
7
2.29
Performance Period
10
2.30
Performance Shares
10
2.31
Performance Units
10
2.32
Plan Administrator
10
2.33
Restricted Stock
10
2.34
Restricted Stock Units
10
2.35
Restriction Period
10
2.36
Rule 16b-3
11
2.37
Section 16 Insider
11
2.38
Section 162(m)
11



i

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




2.39
Stock Appreciation Right
11
2.40
Subsidiary
11
 
 
 
SECTION 3    ADMINISTRATION
11
3.1
Plan Administrator
11
3.2
Authority of Plan Administrator
12
3.3
Indemnification of Plan Administrator
13
 
 
 
SECTION 4    ELIGIBILITY
13
4.1
Eligibility
13
4.2
Actual Participation
13
 
 
 
SECTION 5    SHARES AVAILABLE FOR THE PLAN
13
5.1
Aggregate Shares
13
5.2
Limitations
14
5.3
Adjustments in Authorized Shares
14
5.4
Effect of Certain Transactions
15
 
 
 
SECTION 6    STOCK OPTIONS
16
6.1
Grant of Options
16
6.2
Special Provisions Applicable to Incentive Stock Options
16
6.3
Terms of Options
17
 
 
 
SECTION 7    STOCK APPRECIATION RIGHTS
19
7.1
Grant of Stock Appreciation Rights
19
7.2
Exercise of Stock Appreciation Rights
20
7.3
Special Provisions Applicable to Stock Appreciation Rights
20
 
 
 
SECTION 8    PERFORMANCE SHARES AND PERFORMANCE UNITS
21
8.1
Grant of Performance Shares and Performance Units
21
8.2
Value of Performance Shares and Performance Units
22
8.3
Payment of Performance Shares and Performance Units
22
8.4
Form and Timing of Payment
22
8.5
Nontransferability of Performance Shares and Performance Units
23
 
 
 
SECTION 9    RESTRICTED STOCK
23
9.1
Grant of Restricted Stock
23
9.2
Restriction Period
23
9.3
Other Restrictions
23
9.4
Voting Rights; Dividends and Other Distributions
23
9.5
Removal of Restrictions
24



ii

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




SECTION 10    RESTRICTED STOCK UNITS
24
10.1
Grant of Restricted Stock Units
24
10.2
Restriction Period
24
10.3
Other Restrictions
24
10.4
Dividend Equivalents
25
10.5
Issuance of Shares; Settlement of Awards
25
 
 
 
SECTION 11    INCENTIVE AWARDS
25
11.1
Incentive Awards
25
11.2
Performance Goal Certification
26
11.3
Discretion to Reduce Awards; Participant’s Performance
26
11.4
Required Payment of Incentive Awards
26
11.5
Nontransferability of Incentive Awards
26
 
 
 
SECTION 12    CASH AWARDS AND OTHER STOCK-BASED AWARDS
26
12.1
Grant of Cash Awards
26
12.2
Other Stock-Based Awards
27
12.3
Value of Cash Awards and Other Stock-Based Awards
27
12.4
Payment of Cash Awards and Other Stock-Based Awards
27
12.5
Transferability of Cash Awards and Other Stock-Based Awards
27
 
 
 
SECTION 13  TERMINATION OF EMPLOYMENT, SERVICE OR  
DIRECTORSHIP
28
 
 
 
SECTION 14    EFFECT OF A CHANGE IN CONTROL
28
 
 
 
SECTION 15    REGULATORY APPROVALS AND LISTING
29
 
 
 
SECTION 16    TERM OF PLAN
29
 
 
 
SECTION 17    GENERAL PROVISIONS
29
17.1
Forfeiture Events
30
17.2
Continued Service
30
17.3
Other Compensation
30
17.4
Nontransferability
30
17.5
Unfunded Obligations
31
17.6
Beneficiaries
31
17.7
Governing Law
31
17.8
Satisfaction of Tax Obligations
32
17.9
Participants in Foreign Jurisdictions
32
17.10
Company Policies
32
 
 
 



iii

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




SECTION 18    COMPLIANCE WITH RULE 16b-3, SECTION 162(m)
32
18.1
Rule 16b-3 of the Exchange Act and Section 162(m) of the Code
32
18.2
Section 409A of the Code
32
 
 
 
SECTION 19    AMENDMENT, TERMINATION OR DISCONTINUANCE
33
19.1
Amendment of Plan
33
19.2
Termination or Suspension of Plan
33









iv

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------


EXHIBIT 10.1


EP Energy Corporation
2014 Omnibus Incentive Plan
(as amended and restated)







--------------------------------------------------------------------------------

EP Energy Corporation    1    
2014 Omnibus Incentive Plan
(as amended and restated)



--------------------------------------------------------------------------------





SECTION 1    ESTABLISHMENT AND OBJECTIVES


EP Energy Corporation (hereinafter referred to as the “Company”) hereby
establishes an incentive compensation plan to be known as the “EP Energy
Corporation 2014 Omnibus Incentive Plan” (hereinafter referred to as the
“Plan”). The Plan first became effective on January 15, 2014 (the “Effective
Date”). The Plan, as amended and restated, will become effective on May 11, 2016
if it is approved by the Company’s stockholders at the Company’s 2016 annual
meeting. The Plan shall remain in effect as provided in Section 16 hereof.
The objectives of the Plan are to promote the interests of the Company and its
stockholders by strengthening its ability to attract and retain the employment
and or services of Participants (as hereinafter defined) by furnishing suitable
recognition of their ability and experience, to align their interests and
efforts to the long-term interests of the Company’s stockholders, and to provide
them with a direct incentive to achieve the Company’s strategic and financial
goals.

SECTION 2    DEFINITIONS


Unless otherwise required by the context, the following terms when used in the
Plan shall have the meanings set forth in this Section 2:

2.1    Award


An “Award” granted under the Plan means any Incentive Stock Option, Nonqualified
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, Incentive Award, Cash Award or Other
Stock-Based Award, in each case payable in cash or in shares of Common Stock as
may be designated by the Plan Administrator.

2.2    Award Agreement


The “Award Agreement” is the written agreement setting forth the terms and
conditions applicable to an Award granted under the Plan (which, in the
discretion of the Plan Administrator, need not be countersigned by a
Participant). The Plan Administrator may, in its discretion, provide for the use
of electronic, internet or other non-paper Award Agreements.

2.3    Beneficiary


The person or persons designated by the Participant pursuant to Section 6.3(f)
or Section 17.6 of this Plan to whom payments are to be paid pursuant to the
terms of the Plan in the event of the Participant’s death.

2.4    Board of Directors


The Board of Directors of the Company.





2

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




2.5    Cash Awards


As defined in Section 12.1.

2.6    Cause


“Cause” shall mean (i) the Participant’s failure to substantially perform his or
her duties to the Company’s satisfaction (other than a failure resulting from
the Participant’s incapacity due to physical or mental illness) which has not
been cured to the Company’s satisfaction; (ii) the willful engaging by the
Participant in conduct which is injurious to the Company or any of its
affiliates, monetarily or otherwise; (iii) the Participant’s conviction of, or
pleading guilty or nolo contendere to, any felony, or a misdemeanor involving
moral turpitude; or (iv) the willful engaging by the Participant in conduct in
violation of the Company’s policies or Code of Conduct.

2.7    Change in Capitalization


A “Change in Capitalization” means any increase or reduction in the number of
shares of Common Stock, any change (including, without limitation, in the case
of a spin-off, dividend or other distribution in respect of shares, a change in
value) in the shares of Common Stock or any exchange of shares of Common Stock
for a different number or kind of shares of Common Stock or other securities of
the Company or another corporation, by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants, rights or debentures, stock dividend, stock split or
reverse stock split, cash dividend, property dividend, combination or exchange
of shares, repurchase of shares, change in corporate structure or otherwise.

2.8    Change in Control


A “Change in Control” shall mean the occurrence of any of the following after
the Effective Date:
(a)    an acquisition immediately after which any “Person” (as the term “person”
is used for purposes of Section 13(d) or 14(d) of the Exchange Act), other than
the “Apollo Stockholder” (as such term is defined in the Company’s Amended and
Restated Certificate of Incorporation), possesses direct or indirect “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more (on a fully diluted basis) of either (A) the then outstanding
shares of Common Stock (the “Outstanding Company Common Stock”); or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote in the election of directors (the “Outstanding Company Voting
Securities”); but excluding any acquisition by the Company or any of its
Subsidiaries, by any employee benefit plan sponsored or maintained by the
Company or any of its Subsidiaries, or any acquisition pursuant to a transaction
that complies with paragraphs (i), (ii) and (iii) of subsection (d) of this
Section 2.8;


3

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




(b)    a change in the composition of the Board such that members of the Board
during any consecutive 12-month period (the “Incumbent Directors”) cease to
constitute a majority of the Board of Directors.  Any person becoming a director
through election or nomination for election approved by a valid vote of at least
two-thirds of the Incumbent Directors shall be deemed an Incumbent Director;
provided, however, that no individual becoming a director as a result of an
actual or threatened election contest, as such terms are used in Rule 14a-12 of
Regulation 14A promulgated under the Exchange Act, or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; or
(c)    the approval by the shareholders of the Company of a plan of complete
dissolution or liquidation of the Company; or
(d)     consummation of a reorganization, merger, share exchange, consolidation
or sale or other disposition of all or substantially all of the assets of the
Company ("Corporate Transaction"); excluding, however, such a Corporate
Transaction pursuant to which:  
(i)
    all or substantially all of the individuals and entities who have Beneficial
Ownership, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction will
have Beneficial Ownership, directly or indirectly, of more than 50% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, the Company or a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) (the "Resulting Corporation") in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be;  

(ii)
no Person (other than (1) the Company, (2) an employee benefit plan (or related
trust) sponsored or maintained by the Company or Resulting Corporation, or (3)
any entity controlled by the Company or Resulting Corporation) will have
Beneficial Ownership, directly or indirectly, of 50% or more of, respectively,
the outstanding shares of common stock of the Resulting Corporation or the
combined voting power of the outstanding voting securities of the Resulting
Corporation entitled to vote generally in the election of directors, except to
the extent that such ownership existed prior to the Corporate Transaction; and

(iii)
individuals who were members of the Incumbent Board will continue to constitute
at least a majority of the members of the board of directors of the Resulting
Corporation.



4

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------





2.9    Code


The Internal Revenue Code of 1986, as amended and in effect from time to time,
and the temporary or final regulations of the Secretary of the U.S. Treasury
adopted pursuant to the Code.

2.10    Common Stock


Class A common stock of the Company, $0.01 par value per share, or such other
class of shares or other securities as may be applicable pursuant to the
provisions of Section 5.

2.11     Consultant


“Consultant” means a natural person who is neither an Employee nor a Director
and who performs services for the Company or a Subsidiary pursuant to a
contract, provided that those services are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.

2.12    Covered Employee


A “Covered Employee” means, with respect to any grant of an Award, a Participant
who the Plan Administrator deems is or may be or become a “covered employee” as
defined in Section 162(m)(3) of the Code for any year and who may receive
remuneration over $1 million in such year which would not be deductible under
Section 162(m).

2.13    Director


“Director” means any individual who is a member of the Board of Directors;
provided, however, that any member of the Board of Directors who is employed by
the Company shall be considered an Employee for purposes of this Plan.

2.14    Effective Date


“Effective Date” shall have the meaning ascribed to such term in Section 1
hereof.

2.15    Employee


“Employee” means any employee of the Company or a Subsidiary.

2.16    Employer


“Employer” shall mean, as to any Participant who is an Employee, the Company or
Subsidiary that employs the Participant on such date.

2.17    Exchange Act


The Securities Exchange Act of 1934, as amended.


5

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------





2.18    Fair Market Value


The “Fair Market Value” of the Common Stock on any date shall be deemed to be
the closing sales price for a share of Common Stock as reported on the
consolidated transaction reporting system for the national securities exchange
on which the Common Stock is listed on that date (or if no Common Stock was
traded on such date, on the last previous day on which Common Stock was so
traded); provided that with respect to an Award made at the time of an initial
public offering, Fair Market Value means the price per share of Common Stock
paid by the public as shown on the final prospectus filed with the Securities
and Exchange Commission. If the Fair Market Value of the Common Stock cannot be
determined pursuant to the preceding provisions, the “Fair Market Value” of the
Common Stock shall be determined by the Plan Administrator in good faith.

2.19    Good Reason


“Good Reason” shall, as to any Participant who is an officer of the Company,
have the meaning set forth in the Participant’s employment agreement with the
Company, if any, or in the absence of an employment agreement definition, shall
mean the occurrence of any of the following events or conditions following a
Change in Control:
(a)    a change in the Participant’s position or responsibilities (including
reporting responsibilities) which represents a substantial reduction of his or
her position or responsibilities as in effect immediately prior thereto; the
assignment to the Participant of any duties or responsibilities which are
inconsistent with such position or responsibilities; or any removal of the
Participant from or failure to reappoint or reelect him or her to any of such
positions, except in connection with the termination of his or her employment
for Cause, Permanent Disability, as a result of his or her death, or by the
Participant other than for Good Reason;
(b)    a reduction in the Participant’s annual base salary;
(c)    the requirement by the Participant’s Employer (without the consent of the
Participant) that he or she have a principal place of employment which is
outside a fifty (50) mile radius of his or her principal place of employment
immediately prior to a Change in Control;
(d)    the failure by the Company or any of its affiliates to provide the
Participant with compensation and benefits substantially comparable in the
aggregate to those provided for under the compensation and employee benefit
plans of the Company and its affiliates as in effect immediately prior to the
Change in Control; or
(e)    any material breach by the Company of any provision of this Plan.
Notwithstanding the above and for purposes of clarity, the term “Good Reason” as
used in this Plan shall not apply to a Participant who is not an officer of the
Company as of immediately prior to the Change in Control.


6

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------





2.20    Incentive Award


A percentage of base salary, fixed dollar amount or other measure of
compensation which Participants are eligible to receive, in cash and/or other
Awards under the Plan, at the end of a Performance Period if certain performance
measures are achieved.

2.21    Incentive Stock Option


An Option intended to meet the requirements of an Incentive Stock Option as
defined in Section 422 of the Code, as in effect at the time of grant of such
option, or any statutory provision that may hereafter replace such Section.

2.22    Maximum Annual Employee Grant


The Maximum Annual Employee Grant set forth in Section 5.2.

2.23    Nonqualified Option


An Option which is not intended to meet the requirements of an Incentive Stock
Option as defined in Section 422 of the Code.

2.24    Option


Option means an Incentive Stock Option or a Nonqualified Option granted under
the Plan, as described in Section 6 herein.

2.25    Option Price


The price per share of Common Stock at which an Option is exercisable.

2.26    Other Stock-Based Award


As defined in Section 12.2.

2.27    Participant


An eligible Employee, Director or Consultant to whom Awards are granted under
the Plan, to the extent such an individual is designated as a Participant as set
forth in Section 4.

2.28    Performance Goals


The Plan Administrator may grant Awards subject to Performance Goals to any
Participant, including, without limitation, to any Covered Employee. As to any
such Awards, the Plan Administrator shall establish one or more of the following
Performance Goals for each Performance Period in writing. Each Performance Goal
selected for a particular Performance Period shall include any one or more of
the following, either individually, alternatively or in any combination, applied
to either the Company as a whole or to a Subsidiary or business unit, either
individually, alternatively or in any combination, and measured either


7

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




annually or cumulatively over a period of years, on an absolute basis or
relative to the pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Plan
Administrator:
·    earnings;
    earnings before interest and taxes;
·    earnings before interest, taxes, depreciation and amortization;
·
earnings before interest, taxes, depreciation, amortization and exploration
expense;

·    earnings per share;
·    net income;
·    operating income;
·    revenues;
·    operating cash flow;
·    free cash flow (defined as operating cash flow less capital expenditures
less     dividends);
·    debt level;
·    debt ratios or other measures of credit quality or liquidity;
·    equity ratios;
·    expenses;
·    cost reduction targets;
·    capital expended;
·    working capital;
·    weighted average cost of capital;
·    capital per well
·    operating or profit margins;
·    interest-sensitivity gap levels;
·    return on assets;
    return on net assets;
·    return on equity or capital employed;
·    return on total capital;
·    internal rate of return;
·    amount of the oil and gas reserves;
·    oil and gas reserve additions;
·    oil and gas reserve replacement ratios;
·    costs of finding oil and gas reserves;
·    oil and gas reserve replacement costs;
·    daily natural gas and/or oil production;
·    production and production growth;
·    absolute or per unit operating and maintenance costs;
·    absolute or per unit general and administrative costs;
·    absolute or per unit lease operating expenses;
·    operating and maintenance cost management;
·    performance of investment in oil and/or gas properties;
·    capital efficiency targets (capital/new volumes);


8

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




·    redeployable capital savings targets;
·    absolute or per unit cash costs;
·    present value ratio;
·    drilling inventory growth (% or absolute);
·    production or reserves per debt adjusted shares;
·    total shareholder return;
·    charge-offs;
·    asset sale targets;
·    asset quality levels;
·    value of assets;
·    Fair Market Value of the Common Stock;
·    employee retention/attrition rates;
·    investments;
·    regulatory compliance;
·    satisfactory internal or external audits;
·    improvement of financial ratings;
·    safety targets;
·    environmental targets;
·    ethics and internal controls;
·    economic value added;
·    achievement of balance sheet or income statement objectives;
·    project completion measures; and/or
·
other measures such as those relating to acquisitions, dispositions, or customer
satisfaction.

The Plan Administrator shall adjust the Performance Goals to include or exclude
extraordinary charges, gain or loss on the disposition of business units, losses
from discontinued operations, restatements and accounting changes and other
unplanned special charges such as restructuring expenses, acquisitions,
acquisition expenses, including expenses related to goodwill and other
intangible assets, stock offerings, stock repurchases and loan loss provisions.
The Plan Administrator may also provide for the manner in which performance will
be measured against the Performance Goals (or may adjust the Performance Goals)
to reflect the impact of specified corporate transactions (such as a stock
split, stock dividend or other Change in Capitalization), special charges, and
tax law changes. In addition, the Plan Administrator may make such adjustments
to the Performance Goals applicable to Participants who are not Covered
Employees as it determines are appropriate. Such adjustments may occur at the
time of the granting of an Award, or at any time thereafter, but, in the case of
Covered Employees, only to the extent permitted by Section 162(m). Performance
Goals may include a threshold level of performance below which no Award shall be
earned, target levels of performance at which specific Awards will be earned,
and a maximum level of performance at which the maximum level of Awards will be
earned.
In establishing Performance Goals with respect to Covered Employees, the Plan
Administrator shall ensure such Performance Goals (i) are established no later
than the end of the first 90 days of the Performance Period (or such other time
permitted by the Internal


9

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




Revenue Service), and (ii) satisfy all other applicable requirements imposed by
Section 162(m), including the requirement that such Performance Goals be stated
in terms of an objective formula or standard, and the Plan Administrator may not
in any event increase the amount of compensation payable to a Covered Employee
upon the satisfaction of any Performance Goal. Prior to the payment of any
“performance-based compensation” within the meaning of Section 162(m), the Plan
Administrator shall certify in writing the extent to which the applicable
Performance Goals were, in fact, achieved and the amounts to be paid, vested or
delivered as a result thereof; provided, that the Plan Administrator may reduce,
but not increase, such amount.

2.29    Performance Period


That period of time during which Performance Goals are evaluated to determine
the vesting or granting of Awards under the Plan, as the Plan Administrator may
determine.

2.30    Performance Shares


An award granted under the Plan representing the right to receive a number of
shares of Common Stock for each performance share granted, as the Plan
Administrator may determine.

2.31    Performance Units


An award granted under the Plan representing the right to receive a payment
equal to the value of a performance unit, as the Plan Administrator may
determine.

2.32    Plan Administrator


The entity, as specified in Section 3, authorized to administer the Plan. With
reference to the duties of the Plan Administrator under the Plan which have been
delegated to one or more persons pursuant to Section 3.1(b), or as to which the
Board of Directors has assumed, the term “Plan Administrator” shall refer to
such person(s) unless the Compensation Committee of the Board of Directors or
the Board of Directors has revoked such delegation.

2.33    Restricted Stock


Common Stock granted under the Plan that is subject to the requirements of
Section 9 and such other restrictions as the Plan Administrator deems
appropriate.

2.34    Restricted Stock Units


An award granted under the Plan representing a right to receive a payment equal
to the value of a share of Common Stock.









10

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




2.35    Restriction Period


The period Restricted Stock or Restricted Stock Units are subject to a
substantial risk of forfeiture and are not transferable, as determined by the
Plan Administrator pursuant to Section 3.2(b) and as provided in Section 9 and
10 herein.

2.36    Rule 16b-3


Rule 16b-3 of the General Rules and Regulations under the Exchange Act.

2.37    Section 16 Insider


Any person who is selected by the Plan Administrator to receive an Award
pursuant to the Plan and who is or may be or become subject to the requirements
of Section 16 of the Exchange Act, and the rules and regulations promulgated
thereunder.

2.38    Section 162(m)


Section 162(m) of the Code, and regulations promulgated thereunder.

2.39    Stock Appreciation Right


Stock Appreciation Right means an Award granted to a Participant, either alone
or in connection with a related Option, as described in Section 7 herein.

2.40    Subsidiary


Subsidiary means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, "Subsidiary" shall have the meaning ascribed to such term in Section
424(f) of the Code.



SECTION 3    ADMINISTRATION



3.1    Plan Administrator


(a)    The Plan shall be administered by the Compensation Committee of the Board
of Directors or such other committee or subcommittee of the Board of Directors
assuming the functions of the committee under the Plan (such committee, the
"Plan Administrator"); provided, however, that the Board of Directors shall
serve as the Plan Administrator in respect to any Awards made to any Directors.
(b)    Except to the extent prohibited by applicable law or the applicable rules
of a stock exchange, the Plan Administrator may delegate, on such terms and
conditions as it


11

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




determines in its sole and absolute discretion, to one or more senior executives
of the Company or any committee comprised thereof (i) the authority to make
grants of Awards to officers (other than officers who are designated as Section
16 Insiders or officers to whom authority to grant or amend Awards has been
delegated hereunder) and employees of the Company and any Subsidiary or other
individuals who provide services to the Company or any Subsidiary (other than
Directors) and (ii) other administrative responsibilities. Any such allocation
or delegation may be revoked by the Plan Administrator at any time.
(c)    Notwithstanding Sections 3.1(a) and 3.1(b), the Board of Directors may
designate itself as the Plan Administrator as to any Participant or groups of
Participants.

3.2    Authority of Plan Administrator


Subject to the express terms and conditions set forth herein, the Plan
Administrator shall have full power and discretion to:
(a)    determine those individuals to whom Awards shall be granted under the
Plan and the number of shares or amount of cash subject to such Awards and
prescribe the terms and conditions (which need not be identical) of each such
Awards, including, in the case of Options and Stock Appreciation Rights, the
Option Price, vesting schedule and duration;
(b)    set the terms and conditions of any Award consistent with the terms of
the Plan, including the designation of any applicable Restriction Period;
(c)    establish Performance Goals for any Performance Period and determine
whether such goals were satisfied;


(d)    approve forms of Award Agreement for use under the Plan;
(e)    make any amendments, modifications or adjustments to the terms of any
outstanding Awards, as permitted by the Plan;
(f)    construe and interpret the Plan and the Awards granted hereunder and
decide all questions of fact arising in its application;
(g)    establish, amend and revoke rules and regulations for the administration
of the Plan;
(h)    exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and
(i)    generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.
All decisions and determinations by the Plan Administrator in the exercise of
the above powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other persons having or claiming any
interest therein.


12

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------





3.3    Indemnification of Plan Administrator


Each member of any committee acting as Plan Administrator, while serving as
such, shall be entitled, in good faith, to rely or act upon any advice of the
Company’s independent auditors, counsel or consultants hired by the committee,
or other agents assisting in the administration of the Plan. The Plan
Administrator and any officers or employees of the Company acting at the
direction or on behalf of the Company shall not be personally liable for any
action, determination, or interpretation taken or made, or not taken or made, in
good faith with respect to the Plan, and shall, to the extent permitted by law,
be fully indemnified and protected by the Company with respect to any such
action, determination or interpretation.

SECTION 4    ELIGIBILITY



4.1    Eligibility


Persons eligible to participate in the Plan include all Employees, Directors and
Consultants, as determined by the Plan Administrator in its sole discretion.

4.2     Actual Participation


Subject to the provisions of the Plan, the Plan Administrator may, from time to
time, select from all eligible Employees, Directors and Consultants, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. The Plan Administrator may establish additional terms, conditions, rules
or procedures to accommodate the rules or laws of applicable foreign
jurisdictions and to afford Participants favorable treatment under such laws;
provided, however, that no Award shall be granted under any such additional
terms, conditions, rules or procedures with terms or conditions which are
inconsistent with the provisions of the Plan.

SECTION 5    SHARES AVAILABLE FOR THE PLAN



5.1    Aggregate Shares


Subject to adjustment as provided in Section 5.3, the maximum number of shares
of Common Stock that may be delivered pursuant to Awards granted under the Plan
is 24,832,525.
Any shares of Common Stock that are potentially deliverable under an Award
granted under this Plan that is cancelled, forfeited, settled in cash, expires
or is otherwise terminated without delivery of such shares shall not be counted
as having been delivered under the Plan. Likewise, shares of Common Stock that
have been issued in connection with an Award of Restricted Stock that is
canceled or forfeited prior to vesting or settled in cash, causing the shares to
be returned to the Company, shall not be counted as having been delivered under
the Plan. In addition, shares of Common Stock that are held back, tendered
(either actually or constructively by attestation) or returned to cover the
exercise price or tax withholding obligations with respect to an Award shall not
be counted as having been delivered under the Plan. The grant of any Award that
cannot by its terms be settled in shares of Common Stock


13

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




shall not result in the reduction of the number of shares of Common Stock
available for Awards under the Plan.
Notwithstanding the foregoing, if shares of Common Stock are returned to the
Company in satisfaction of taxes relating to Restricted Stock, in connection
with a cash out of Restricted Stock (but excluding upon forfeiture of Restricted
Stock) or in connection with the tendering of shares of Common Stock by a
Participant in satisfaction of the exercise price or taxes relating to an Award,
such issued shares shall not become available again under the Plan if (i) the
transaction resulting in the return of shares occurs more than ten years after
the date the Plan is approved by stockholders in a manner that constitutes
stockholder approval for purposes of the New York Stock Exchange listing
standards or (ii) such event would constitute a “material revision” of the Plan
subject to stockholder approval under then applicable rules of the New York
Stock Exchange.
Shares of Common Stock delivered pursuant to the Plan may be authorized but
unissued shares of the Company, treasury shares, or previously issued shares of
Common Stock reacquired by the Company, including shares purchased on the open
market, as determined by the Plan Administrator.

5.2    Limitations


Subject to adjustment as provided in Section 5.3, the following limitations
shall apply:
The maximum number of shares and maximum aggregate compensation with respect to
which Awards under this Plan may be granted to any Participant in any one
calendar year shall not exceed: (i) 4,000,000 shares, in the case of Incentive
Stock Options, Nonqualified Options or Stock Appreciation Rights; (ii) 2,000,000
shares in the case of Restricted Stock, Restricted Stock Units, Performance
Shares, stock-settled Performance Units or Other Stock-Based Awards; and
(iii) $15,000,000 worth of cash-settled Performance Units or other Awards under
the Plan, including Incentive Awards. Collectively, the foregoing maximums
referred to in this Section 5.2 shall be referred to as the “Maximum Annual
Employee Grants.” Notwithstanding any other provision of the Plan to the
contrary, the aggregate grant date fair value (computed as of the date of grant
in accordance with applicable financial accounting rules) of all Awards granted
to any Director during any single calendar year (excluding Awards made at the
election of the Director in lieu of all or a portion of annual and committee
cash retainers) shall not exceed $600,000.
  

5.3    Adjustments in Authorized Shares


(a)    In the event of a Change in Capitalization, such adjustment shall be made
to (i) the maximum number and class of shares of Common Stock or other stock or
securities with respect to which Awards may be granted under the Plan, (ii) the
maximum number and class of shares of Common Stock or other stock or securities
that may be issued upon exercise of Nonqualified Options and Incentive Stock
Options, (iii) the Maximum Annual Employee Grants, (iv) the number and class of
shares of Common Stock or other stock or securities


14

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




which are subject to outstanding Awards granted under the Plan and the Option
Price or grant price therefor, if applicable, (v) the Performance Goals (vi) and
other terms and conditions of outstanding Awards, as may be determined to be
appropriate and equitable by the Plan Administrator, in its sole discretion, to
prevent dilution or enlargement of rights. Any such adjustment shall be final,
binding and conclusive on all persons claiming any right or interest under the
Plan.
(b)    Any such adjustment in the shares of Common Stock or other stock or
securities (i) subject to outstanding Incentive Stock Options (including any
adjustments in the exercise price) shall be made in such manner as not to
constitute a modification as defined by Section 424(h)(3) of the Code and only
to the extent otherwise permitted by Sections 422 and 424 of the Code or (ii)
subject to outstanding Awards that are intended to qualify as performance-based
compensation under Section 162(m) shall be made in such a manner as not to
adversely affect the treatment of the Awards as performance-based compensation.
(c)    If, by reason of a Change in Capitalization, a Participant shall be
entitled to, or shall be entitled to exercise an Option or Stock Appreciation
Right with respect to, new, additional or different shares of stock or
securities of the Company or any other corporation, such new, additional or
different shares shall thereupon be subject to all of the conditions,
restrictions and performance criteria which were applicable to the shares of
Common Stock subject to the Option or Stock Appreciation Right, as the case may
be, prior to such Change in Capitalization.

5.4    Effect of Certain Transactions


Following (a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), (i) each outstanding Award shall
be treated as provided for in the agreement entered into in connection with the
Transaction (which treatment may be different as among different types of Awards
and different holders thereof) or (ii) if not so provided in such agreement,
each Participant shall be entitled to receive in respect of each share of Common
Stock subject to any outstanding Awards, upon exercise of any Option or Stock
Appreciation Right or payment or transfer in respect of any other Award, the
same number and kind of stock, securities, cash, property or other consideration
that each holder of a share of Common Stock was entitled to receive in the
Transaction in respect of a share of Common Stock; provided, however, that such
stock, securities, cash, property, or other consideration shall remain subject
to all of the conditions, restrictions and performance criteria which were
applicable to Awards prior to such Transaction, but giving effect to any
applicable provision of this Plan or any Award Agreement if the Transaction is a
Change in Control. Without limiting the generality of the foregoing, the
treatment of outstanding Options and Stock Appreciation Rights pursuant to
clause (i) of this Section 5.4 in connection with a Transaction in which the
consideration paid or distributed to the Company’s stockholders is not entirely
shares of common stock of the acquiring or resulting corporation may include the
cancellation of outstanding Options and Stock Appreciation Rights upon
consummation of the Transaction provided either (x) the holders of affected
Options and Stock Appreciation Rights have been given a period of at least
fifteen (15) days prior to the date of the


15

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




consummation of the Transaction to exercise the Options and Stock Appreciation
Rights or (y) the holders of the affected Options and Stock Appreciation Rights
are paid (in cash or cash equivalents) in respect of each share of Common Stock
covered by the Options or Stock Appreciation Rights being cancelled an amount
equal to the excess, if any, of the per share price paid or distributed to
stockholders in the Transaction (the value of any non-cash consideration to be
determined by the Plan Administrator in its sole discretion) over the exercise
price thereof. For avoidance of doubt, (1) the cancellation of Options and Stock
Appreciation Rights pursuant to clause (y) of the preceding sentence may be
effected notwithstanding anything to the contrary contained in this Plan or any
Award Agreement and (2) if the amount determined pursuant to clause (y) of the
preceding sentence is zero or less, the affected Options and Stock Appreciation
Rights may be cancelled without any payment therefor. The treatment of any Award
as provided in this Section 5.4 shall be conclusively presumed to be appropriate
for purposes of Section 5.3.



SECTION 6    STOCK OPTIONS



6.1    Grant of Options


(a)    Options may be granted to Participants in such number, upon such terms,
and at such times during the term of the Plan as the Plan Administrator shall
determine.
(b)    An Option granted under the Plan may be either an Incentive Stock Option
or a Nonqualified Option; provided, however, that Incentive Stock Options may be
awarded only to Employees.

6.2    Special Provisions Applicable to Incentive Stock Options


Each provision of the Plan and each Incentive Stock Option granted thereunder
shall be construed so that each such option shall qualify as an Incentive Stock
Option, and any provision thereof that cannot be so construed shall be
disregarded, unless the Participant agrees otherwise. The total number of shares
which may be purchased upon the exercise of Incentive Stock Options granted
under the Plan shall not exceed the total specified in Section 5.1, as adjusted
pursuant to Section 5.3. Incentive Stock Options, in addition to complying with
the other provisions of the Plan relating to Options generally, shall be subject
to the following conditions:
(a)    Ten Percent (10%) Stockholders
A Participant must not, immediately before an Incentive Stock Option is granted
to him or her, own stock representing more than ten percent (10%) of the voting
power or value of all classes of stock of the Company or of a Subsidiary. This
requirement is waived if (i) the Option Price of the Incentive Stock Option to
be granted is at least one hundred ten percent (110%) of the Fair Market Value
of the stock subject to the option, determined at the time the option is
granted, and (ii) the option is not exercisable more than five (5) years from
the date the option is granted.


16

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




(b)    Annual Limitation
To the extent that the aggregate Fair Market Value (determined at the time of
the grant of the option) of the stock with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year exceeds One Hundred Thousand Dollars ($100,000), such options
shall be treated as Nonqualified Options. In applying the limitation in the
preceding sentence in the case of multiple option grants, unless otherwise
required by applicable law, options which were intended to be Incentive Stock
Options shall be treated as Nonqualified Options according to the order in which
they were granted such that the most recently granted options are first treated
as Nonqualified Options.
(c)    Additional Terms
Any other terms and conditions which the Plan Administrator determines, upon
advice of counsel, must be imposed for the option to be an Incentive Stock
Option.
(d)    Notice of Disqualifying Disposition
If a Participant shall make any disposition of shares of Common Stock issued
pursuant to an Inventive Stock Option under the circumstances described in
Section 421(b) of the Code (relating to disqualifying distributions), the
Participant shall notify the Company of such disposition within twenty days
thereof.

6.3    Terms of Options


Except as otherwise provided in Section 6.2, all Incentive Stock Options and
Nonqualified Options under the Plan shall be granted subject to the following
terms and conditions:
(a)    Option Price
The Option Price shall be determined by the Plan Administrator in any reasonable
manner, but shall not be less than one hundred percent (100%) of the Fair Market
Value of the Common Stock on the date the Option is granted; provided, however,
that this restriction shall not apply to Awards that are adjusted pursuant to
Section 5.3 herein.
(b)    Duration of Options
Options shall be exercisable at such time and under such conditions as set forth
in the Award Agreement, but in no event shall any Option (whether a Nonqualified
Option or an Incentive Stock Option) be exercisable later than the tenth (10th)
anniversary of the date of its grant.
(c)    Exercise of Options


17

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




Options granted under this Section 6 shall be exercisable at such times and be
subject to such restrictions and conditions as set forth in the Award Agreement
and as the Plan Administrator shall in each instance approve, which need not be
the same for each grant or for each Participant.
(d)    Payment
The purchase price of shares purchased under Options shall be payable to the
Company in full: (a) in cash or its equivalent, (b) by tendering shares of
Common Stock (either directly or through attestation) or directing the Company
to withhold shares of Common Stock from the Option having an aggregate Fair
Market Value at the time of exercise equal to the Option Price, (c) by
broker-assisted cashless exercise, (d) in any other manner then permitted by the
Plan Administrator, or (e) by a combination of any of the permitted methods of
payment. The Plan Administrator may limit any method of payment, other than that
specified under (a), for administrative convenience, to comply with applicable
law, or for any other reason. A Participant shall have none of the rights of a
stockholder until the shares of Common Stock are issued to the Participant.
(e)    Restrictions
The Plan Administrator shall determine and reflect in the Award Agreement, with
respect to each option, the nature and extent of the restrictions, if any, to be
imposed on the shares of Common Stock which may be purchased thereunder,
including, without limitation, restrictions on the transferability of such
shares acquired through the exercise of such options for such periods as the
Plan Administrator may determine. In addition, to the extent permitted by
applicable laws and regulations, the Plan Administrator may require that a
Participant who wants to effectuate a “cashless” exercise of options be required
to sell the shares of Common Stock acquired in the associated exercise to the
Company, or in the open market through the use of a broker selected by the
Company, at such price and on such terms as the Plan Administrator may determine
at the time of grant, or otherwise.
(f)    Nontransferability of Options
Options granted under the Plan and the rights and privileges conferred thereby
shall not be subject to execution, attachment or similar process and may not be
transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will or by the applicable laws of
descent and distribution. Notwithstanding the foregoing and only as provided by
the Plan Administrator or the Company, as applicable, Nonqualified Options may
be transferred without consideration to a Participant’s immediate family
members, directly or indirectly or by means of a trust, corporate entity or
partnership (a person who thus acquires this option by such transfer, a
“Permitted Transferee”). A transfer of an option may only be effected by the
Company at the request of the Participant and shall become effective upon the
Permitted Transferee agreeing to such terms as the Plan


18

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




Administrator may require and only when recorded in the Company’s record of
outstanding options. In the event an option is transferred as contemplated
hereby, the option may not be subsequently transferred by the Permitted
Transferee except a transfer back to the Participant or by will or the laws of
descent and distribution. A transferred option may be exercised by a Permitted
Transferee to the same extent as, and subject to the same terms and conditions
as, the Participant (except as otherwise provided herein), as if no transfer had
taken place. As used herein, “immediate family” shall mean, with respect to any
person, such person’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, and shall include adoptive
relationships. In the event of exercise of a transferred option by a Permitted
Transferee, any amounts due to (or to be withheld by) the Company upon exercise
of the option shall be delivered by (or withheld from amounts due to) the
Participant, the Participant’s estate or the Permitted Transferee, in the
reasonable discretion of the Company.
In addition, to the extent permitted by applicable law and Rule 16b-3, the Plan
Administrator may, in its sole discretion, permit a recipient of a Nonqualified
Option to designate in writing during the Participant’s lifetime a Beneficiary
to receive and exercise the Participant’s Nonqualified Options in the event of
such Participant’s death. Except as otherwise provided for herein, if any
Participant attempts to transfer, assign, pledge, hypothecate or otherwise
dispose of any option under the Plan or of any right or privilege conferred
thereby, contrary to the provisions of the Plan or such option, or suffers the
sale or levy or any attachment or similar process upon the rights and privileges
conferred hereby, all affected options held by such Participant shall be
immediately forfeited.
(g)    No Repricing or Cashout
The Plan Administrator shall have no authority to make any adjustment (other
than in connection with a Change in Capitalization or Change in Control in which
an adjustment is permitted or required under the terms of the Plan) or
amendment, and no such adjustment or amendment shall be made, that reduces or
would have the effect of reducing the exercise price of an Option previously
granted under the Plan, whether through amendment, cancellation or replacement
grants, or other means, unless the Company’s shareholders shall have approved
such adjustment or amendment. In addition, the Plan Administrator is not
permitted to purchase for cash previously granted options with an exercise price
that is greater than the Company’s trading price on the proposed date of
purchase without shareholder approval.



SECTION 7    STOCK APPRECIATION RIGHTS











19

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




7.1    Grant of Stock Appreciation Rights


Stock Appreciation Rights may be granted to Participants in such number, and at
such times during the term of the Plan as the Plan Administrator shall
determine, the Plan Administrator taking into account the duties of the
respective employees, their present and potential contributions to the success
of the Company or its Subsidiaries, and such other factors as the Plan
Administrator shall deem relevant in accomplishing the purposes of the Plan. The
Plan Administrator may grant a Stock Appreciation Right or provide for the grant
of a Stock Appreciation Right, either from time to time in the discretion of the
Plan Administrator or automatically upon the occurrence of specified events,
including, without limitation, the achievement of Performance Goals or other
performance measures, the satisfaction of an event or condition within the
control of the recipient of the Stock Appreciation Right or within the control
of others. The granting of a Stock Appreciation Right shall take place when the
Plan Administrator by resolution, written consent or other appropriate action
determines to grant such a Stock Appreciation Right to a particular Participant
at a particular price. A Stock Appreciation Right may be granted freestanding or
in tandem or in combination with any other Award under the Plan. The grant price
of a freestanding Stock Appreciation Right shall at least equal the Fair Market
Value of a share of Common Stock on the date of grant of the Stock Appreciation
Right, and the grant price of a tandem Stock Appreciation Right shall equal the
Option Price of the related option; provided, however, that this restriction
shall not apply to Awards that are adjusted pursuant to Section 5.3 herein.

7.2    Exercise of Stock Appreciation Rights


A Stock Appreciation Right may be exercised upon such terms and conditions and
for a term such as the Plan Administrator shall determine; provided, however, no
Stock Appreciation Right shall be exercisable later than the tenth (10th)
anniversary of the date of its grant. Upon exercise of a Stock Appreciation
Right, a Participant shall be entitled to receive payment from the Company in an
amount determined by multiplying (i) the difference between the Fair Market
Value of a share of Common Stock on the date of exercise of the Stock
Appreciation Right over the price fixed at the date of grant (which price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant) times (ii) the number of shares of Common Stock with respect to
which the Stock Appreciation Right is exercised. At the discretion of the Plan
Administrator, the payment upon Stock Appreciation Right exercise may be in
cash, in shares of Common Stock of equivalent value, or in some combination
thereof.

7.3    Special Provisions Applicable to Stock Appreciation Rights


Stock Appreciation Rights are subject to the following restrictions:
(a)    A Stock Appreciation Right granted in tandem with any other Award under
the Plan shall be exercisable at such time or times as the Award to which it
relates shall be exercisable, or at such other times as the Plan Administrator
may determine.


20

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




(b)    The right of a Participant to exercise a Stock Appreciation Right granted
in tandem with any other Award under the Plan shall be canceled if and to the
extent the related Award is exercised or canceled. To the extent that a Stock
Appreciation Right is exercised, the related Award shall be deemed to have been
surrendered unexercised and canceled.
(c)    A holder of Stock Appreciation Rights shall have none of the rights of a
stockholder until shares of Common Stock, if any, are issued to such holder
pursuant to such holder’s exercise of such rights.
(d)    The acquisition of Common Stock pursuant to the exercise of a Stock
Appreciation Right shall be subject to the same restrictions as would apply to
the acquisition of Common Stock acquired upon exercise of an option, as set
forth in Section 6.3.
(e)    Except as may otherwise be permitted by the Plan Administrator, Stock
Appreciation Rights granted under the Plan and the rights and privileges
conferred thereby shall not be subject to execution, attachment or similar
process and may not be transferred, assigned, pledged or hypothecated in any
manner (whether by operation of law or otherwise) other than by will or by the
applicable laws of descent and distribution.
(f)    The Plan Administrator shall have no authority to make any adjustment
(other than in connection with a Change in Capitalization or Change in Control
in which an adjustment is permitted or required under the terms of the Plan) or
amendment, and no such adjustment or amendment shall be made, that reduces or
would have the effect of reducing the grant price of a Stock Appreciation Right
previously granted under the Plan, whether through amendment, cancellation or
replacement grants, or other means, unless the Company’s shareholders shall have
approved such adjustment or amendment. In addition, the Plan Administrator is
not permitted to purchase for cash previously granted Stock Appreciation Rights
with a grant price that is greater than the Company’s trading price on the
proposed date of purchase without shareholder approval.

SECTION 8    PERFORMANCE SHARES AND PERFORMANCE UNITS



8.1    Grant of Performance Shares and Performance Units


Subject to the limitations in Section 5.2, Performance Shares or Performance
Units may be granted to Participants at any time and from time to time as the
Plan Administrator shall determine. The Plan Administrator shall have complete
discretion in determining the number of Performance Shares or Performance Units
granted to each Participant and the terms and conditions thereof, taking into
account the duties of the respective Participants, their present and potential
contributions to the success of the Company or its Subsidiaries, and such other
factors as the Plan Administrator shall deem appropriate. Performance Shares and
Performance Units may be granted alone or in combination with any other Award
under the


21

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




Plan. Notwithstanding the above, no dividends or dividend equivalents shall be
payable on unvested Performance Shares or unvested Performance Units (provided
that dividends or dividend equivalents may accrue on such unvested awards and be
paid to the extent the shares vest).

8.2    Value of Performance Shares and Performance Units


The Plan Administrator shall set Performance Goals over Performance Periods.
Prior to each grant of Performance Shares or Performance Units, the Plan
Administrator shall establish an initial number of shares of Common Stock for
each Performance Share and an initial value for each Performance Unit granted to
each Participant for that Performance Period. Prior to each grant of Performance
Shares or Performance Units, the Plan Administrator also shall set the
Performance Goals that will be used to determine the extent to which the
Participant receives the number of shares of Common Stock for the Performance
Shares or payment of the value of the Performance Units awarded for such
Performance Period. With respect to each such Performance Goal utilized during a
Performance Period, the Plan Administrator may assign percentages or other
relative values to various levels of performance which shall be applied to
determine the extent to which the Participant shall receive a payout of the
number of Performance Shares or value of Performance Units awarded.

8.3    Payment of Performance Shares and Performance Units


After a Performance Period has ended, the holder of a Performance Share or
Performance Unit shall be entitled to receive the value thereof as determined by
the Plan Administrator. The Plan Administrator shall make this determination by
first determining the extent to which the Performance Goals set pursuant to
Section 8.2 have been met. The Plan Administrator shall then determine the
applicable percentage or other relative value to be applied to, and will apply
such percentage or other relative value to, the number of Performance Shares or
value of Performance Units to determine the payout to be received by the
Participant. In addition, with respect to Performance Shares and Performance
Units granted to each Participant, no payout shall be made hereunder except upon
written certification by the Plan Administrator that the applicable Performance
Goals have been satisfied to a particular extent.

8.4    Form and Timing of Payment


The payment described in Section 8.3 shall be made in shares of Common Stock, or
in cash, or partly in shares of Common Stock and partly in cash, at the
discretion of the Plan Administrator and set forth in the Award Agreement. The
value of any fractional shares shall be paid in cash. Payment shall be made in a
lump sum or installments as prescribed by the Plan Administrator and set forth
in the Award Agreement; provided that each Award Agreement shall comply with the
timing of payment requirements set forth in Section 409A of the Code. If a
number of shares of Common Stock is to be converted into an amount of cash on
any date, or if an amount of cash is to be converted into a number of shares of
Common Stock on any date, such conversion shall be done at the then-current Fair
Market Value of the Common Stock on such date.


22

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------





8.5    Nontransferability of Performance Shares and Performance Units


Except as otherwise provided by the Plan Administrator, Performance Shares and
Performance Units granted under the Plan and the rights and privileges conferred
thereby shall not be subject to execution, attachment or similar process and may
not be transferred, assigned, pledged or hypothecated in any manner (whether by
operation or law or otherwise) other than by will or by the applicable laws of
descent and distribution.

SECTION 9    RESTRICTED STOCK



9.1    Grant of Restricted Stock


Subject to the limitations in Section 5.2, Restricted Stock may be granted to
Participants in such number and at such times during the term of the Plan as the
Plan Administrator shall determine, the Plan Administrator taking into account
the duties of the respective Participants, their present and potential
contributions to the success of the Company or its Subsidiaries, and such other
factors as the Plan Administrator shall deem relevant in accomplishing the
purposes of the Plan. The Plan Administrator may grant Restricted Stock or
provide for the grant of Restricted Stock, either from time to time in the
discretion of the Plan Administrator or automatically upon the occurrence of
specified events.

9.2    Restriction Period


During the Restriction Period, the Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of by the
recipient. In the event of any attempt by the Participant to sell, exchange,
transfer, pledge or otherwise dispose of Restricted Stock in violation of the
terms of the Plan without the Company’s prior written consent, such Restricted
Stock shall be forfeited to the Company. During the Restriction Period, the Plan
Administrator shall evidence the restrictions on the shares of Restricted Stock
in such a manner as it determines is appropriate (including, without limitation,
by means of appropriate stop-transfer orders on shares of Restricted Stock
credited to book-entry accounts).

9.3    Other Restrictions


The Plan Administrator shall impose such other restrictions on Restricted Stock
granted pursuant to the Plan as it may deem advisable, including Performance
Goals or other performance measures.

9.4    Voting Rights; Dividends and Other Distributions


Unless otherwise determined by the Plan Administrator and set forth in a
Participant’s Award Agreement, each Participant who receives a grant of
Restricted Stock shall have all the rights of a stockholder with respect to such
shares (except as provided in the restrictions on transferability), including
the right to vote the shares and receive dividends and other distributions paid
with respect to the underlying shares of Restricted Stock; provided, however,


23

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




that no Participant awarded Restricted Stock shall have any right as a
stockholder with respect to any shares subject to the Participant’s Restricted
Stock grant prior to the establishment of a book-entry account for such shares.

9.5    Removal of Restrictions


Subject to applicable laws, Restricted Stock shall become freely transferable by
the Participant after the last day of the Restriction Period applicable thereto,
subject to any required share withholding to satisfy tax withholding obligations
pursuant to Section 17.8. Any fractional shares subject to such Restricted Stock
shall be paid to the Participant in cash.

SECTION 10 RESTRICTED STOCK UNITS



10.1    Grant of Restricted Stock Units


Subject to the limitations in Section 5.2, Restricted Stock Units may be granted
to eligible employees in such number and at such times during the term of the
Plan as the Plan Administrator shall determine, the Plan Administrator taking
into account the duties of the respective Participants, their present and
potential contributions to the success of the Company or its Subsidiaries, and
such other factors as the Plan Administrator shall deem relevant in
accomplishing the purposes of the Plan. The Plan Administrator may grant
Restricted Stock Units or provide for the grant of Restricted Stock Units,
either from time to time in the discretion of the Plan Administrator or
automatically upon the occurrence of specified events.

10.2    Restriction Period


During the Restriction Period, Restricted Stock Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of by the
recipient. In the event of any attempt by the Participant to sell, exchange,
transfer, pledge or otherwise dispose of Restricted Stock Units in violation of
the terms of the Plan without the Company’s prior written consent, such
Restricted Stock Units shall be forfeited to the Company.

10.3    Other Restrictions


The Plan Administrator shall impose such other restrictions on Restricted Stock
Units granted pursuant to the Plan as it may deem advisable. A Participant
receiving a grant of Restricted Stock Units shall not be recorded as a
stockholder of the Company and shall not acquire any rights of a stockholder
unless or until the Participant is issued shares of Common Stock in settlement
of such Restricted Stock Units.

10.4    Dividend Equivalents


The Plan Administrator may provide that Restricted Stock Units awarded under the
Plan shall be entitled to an amount per Restricted Stock Unit equal in value to
the cash dividend, if any, paid per share of Common Stock on issued and
outstanding shares, on the dividend payment dates occurring during the period
between the date on which the Restricted Stock Units are granted to the
Participant and the date on which such Restricted Stock Units are


24

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




settled, cancelled, forfeited, waived, surrendered or terminated under the Plan.
Such paid amounts called “dividend equivalents” shall be (i) paid in cash or
Common Stock or (ii) credited to the Participant as additional Restricted Stock
Units, or any combination thereof, as the Plan Administrator shall determine.
Unless otherwise determined by the Plan Administrator, dividend equivalents
shall vest at such time as the Restricted Stock Unit to which it relates vests.

10.5    Issuance of Shares; Settlement of Awards


When the restrictions imposed by Section 10.2 expire or otherwise lapse with
respect to one or more Restricted Stock Units, Restricted Stock Units shall be
settled (i) in cash or (ii) by the delivery to the Participant of the number of
shares of Common Stock equal to the number of the Participant’s Restricted Stock
Units that are vested, or any combination thereof, as the Plan Administrator
shall determine. The payment hereunder shall comply with the timing of payment
requirements set forth in Section 409A of the Code, including, but not limited
to the timing of payments to “specified employees” as defined in Section
409A(a)(2)(B)(i) of the Code. The delivery of shares pursuant to this Section
10.5 shall be subject to any required share withholding to satisfy tax
withholding obligations pursuant to Section 17.8. Any fractional shares subject
to such Restricted Stock Units shall be paid to the Participant in cash.

SECTION 11 INCENTIVE AWARDS



11.1    Incentive Awards


Prior to the beginning of each Performance Period, or not later than 90 days
following the commencement of the relevant fiscal year, the Plan Administrator
shall establish Performance Goals or other performance measures which must be
achieved for any Participant to receive an Incentive Award for that Performance
Period. The Performance Goals or other performance measures may be based on any
combination of corporate and business unit Performance Goals or other
performance measures. The Plan Administrator may also establish one or more
Company-wide Performance Goals or other performance measures which must be
achieved for any Participant to receive an Incentive Award for that Performance
Period. Such Performance Goals or other performance measures may include a
threshold level of performance below which no Incentive Award shall be earned,
target levels of performance at which specific Incentive Awards will be earned,
and a maximum level of performance at which the maximum level of Incentive
Awards will be earned. Each Incentive Award shall specify the amount of cash and
the amount of any other Awards subject to such Incentive Award.

11.2    Performance Goal Certification


An Incentive Award shall become payable to the extent provided herein in the
event that the Plan Administrator certifies in writing prior to payment of the
Incentive Award that the Performance Goals or other performance measures
selected for a particular Performance Period have been attained.


25

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------





11.3    Discretion to Reduce Awards; Participant’s Performance


The Plan Administrator, in its sole and absolute discretion, prior to a Change
in Control, may reduce the amount of any Incentive Award otherwise payable to a
Participant upon attainment of any Performance Goal or other performance measure
for the applicable Performance Period. A Participant’s individual performance
must be satisfactory, regardless of the Company’s performance and the attainment
of Performance Goals or other performance measures, before he or she may be paid
an Incentive Award. In evaluating a Participant’s performance, the Plan
Administrator shall consider the Performance Goals or other performance
measures, the Participant’s responsibilities and accomplishments, and such other
factors as it deems appropriate.

11.4    Required Payment of Incentive Awards


The Plan Administrator shall make a determination within thirty (30) days after
the information that is necessary to make such a determination is available for
a particular Performance Period whether the Performance Goals or other
performance measures for the Performance Period have been achieved and the
amount of the Incentive Award for each Participant. The Plan Administrator shall
certify the foregoing determinations in writing. In the absence of an election
by the Participant pursuant to Section 11.5, the Incentive Award shall be paid
not later than December 31 of the calendar year in which the foregoing
determinations have been made; provided, however, that in the event a
Participant’s employment agreement provides for the payment of the Incentive
Award prior to such date, then such Incentive Award shall be paid not later than
the date specified under such employment agreement. Participants shall receive
their Incentive Awards in any combination of cash and/or other Awards under the
Plan as determined by the Plan Administrator. The payment hereunder shall comply
with the timing of payment requirements set forth in Section 409A of the Code.

11.5    Nontransferability of Incentive Awards


Except as otherwise determined by the Plan Administrator, Incentive Awards may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.



SECTION 12 CASH AWARDS AND OTHER STOCK-BASED AWARDS



12.1    Grant of Cash Awards


Subject to the terms and provisions of this Plan, the Plan Administrator, at any
time and from time to time, may grant cash awards to Participants in such
amounts and upon such terms, including the achievement of specific performance
criteria, as the Plan Administrator may determine (each, a “Cash Award”).





26

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




12.2    Other Stock-Based Awards


The Plan Administrator may grant other types of equity-based or equity-related
Awards not otherwise described by the terms of this Plan (including the grant or
offer for sale of unrestricted shares of Common Stock, including shares subject
to mandatory deferral requirements) in such amounts and subject to such terms
and conditions, as the Plan Administrator shall determine (each, an “Other
Stock-Based Award”). Such Other Stock-Based Awards may involve the transfer of
actual shares of Common Stock to Participants, or payment in cash or otherwise
of amounts based on the value of shares of Common Stock.

12.3    Value of Cash Awards and Other Stock-Based Awards


Each Cash Award granted pursuant to this Section 12 shall specify a payment
amount or payment range as determined by the Plan Administrator. Each Other
Stock-Based Award shall be expressed in terms of shares of Common Stock or units
based on shares of Common Stock, as determined by the Plan Administrator. The
Plan Administrator may establish performance criteria applicable to such awards
in its discretion. If the Plan Administrator exercises its discretion to
establish performance criteria, the number and/or value of such cash awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.

12.4    Payment of Cash Awards and Other Stock-Based Awards


Payment, if any, with respect to a Cash Award or an Other Stock-Based Award
shall be made in accordance with the terms of the Award, in cash or shares of
Common Stock as the Plan Administrator determines. The value of any fractional
shares shall be paid in cash. The payment hereunder shall comply with the timing
of payment requirements set forth in Section 409A of the Code.

12.5    Transferability of Cash Awards and Other Stock-Based Awards


Except as otherwise determined by the Plan Administrator, neither Cash Awards
nor Other Stock-Based Awards may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.



SECTION 13    TERMINATION OF EMPLOYMENT, SERVICE OR DIRECTORSHIP


The Award Agreement applicable to each Award shall set forth the effect of a
termination of the Participant’s employment, service or directorship upon such
Award; provided, however, that, unless explicitly set forth otherwise in an
Award Agreement or as determined by the Plan Administrator, all of a
Participant’s unvested and/or unexercisable Awards shall automatically be
forfeited upon termination of the Participant’s employment, service or
directorship for any reason, and, as to Awards consisting of Options or Stock
Appreciation Rights, the Participant shall be permitted to exercise the vested
portion of the Option or Stock Appreciation Right


27

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




for three months following termination of his or her employment, service or
directorship. Provisions relating to the effect of a termination of employment,
service or directorship upon an Award shall be determined in the sole discretion
of the Plan Administrator and need not be uniform among all Awards or among all
Participants. Unless the Plan Administrator determines otherwise, the transfer
of employment of a Participant as between the Company and its Subsidiaries shall
not constitute a termination of employment.



SECTION 14 EFFECT OF A CHANGE IN CONTROL


Except as otherwise provided in an Award Agreement, in the event of a
Participant’s termination of employment (i) by his or her Employer without Cause
or (ii) if Section 2.19 is applicable to the Participant, by the Participant for
Good Reason, in each case within two years following a Change in Control:
(a)    all options and Stock Appreciation Rights then held by the Participant
shall become fully vested and exercisable;
(b)    the Restriction Periods applicable to all shares of Restricted Stock and
all Restricted Stock Units then held by the Participant shall immediately lapse;
(c)    the performance periods applicable to any Performance Shares, Performance
Units and Incentive Awards that have not ended shall end and such Awards shall
become vested and payable in an amount equal to the target amount thereof
(assuming achievement of target levels by both Participants and the Company)
within thirty days following such termination; and
(d)    any restrictions applicable to Cash Awards and Other Stock-Based Awards
shall immediately lapse and, to the extent permissible under Section 409A of the
Code, if applicable, become payable within ten days following such termination.
For avoidance of doubt, the default provisions specified above shall apply to
Participants who are Employees. The treatment of outstanding Awards following a
Change in Control held by Participants who are Consultants or Directors shall be
determined by the Plan Administrator, in its sole and absolute discretion.
To the extent that the successor entity does not assume, continue or substitute
for outstanding Awards, all Options and Stock Appreciation Rights that are not
exercisable immediately prior to the effective time of the Change in Control
shall become fully vested and exercisable as of the effective time of the Change
in Control, all other Awards with time-based vesting, conditions or restrictions
shall become fully vested and nonforfeitable as of the effective time of the
Change in Control, and all Awards with conditions and restrictions relating to
the attainment of performance goals may become vested and nonforfeitable in
connection with a Change in Control in the Plan Administrator’s discretion.

SECTION 15 REGULATORY APPROVALS AND LISTING


28

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------






The Company shall not be required to issue any shares of Common Stock under the
Plan prior to:
(a)    obtaining any approval or ruling from the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Company, in its sole discretion, shall determine to be necessary or
advisable;
(b)    listing of such shares on any stock exchange on which the Common Stock
may then be listed; and
(c)    completing any registration or other qualification of such shares under
any federal or state laws, rulings or regulations of any governmental body which
the Company, in its sole discretion, shall determine to be necessary or
advisable.
All certificates, or book-entry accounts, for shares of Common Stock delivered
under the Plan shall also be subject to such stop-transfer orders and other
restrictions as the Plan Administrator may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which Common Stock is then listed and any applicable
federal or state securities laws, and the Plan Administrator may cause a legend
or legends to be placed on any such certificates, or notations on such
book-entry accounts, to make appropriate reference to such restrictions. The
foregoing provisions of this paragraph shall not be effective if and to the
extent that the shares of Common Stock delivered under the Plan are covered by
an effective and current registration statement under the Securities Act of
1933, as amended, or if and so long as the Plan Administrator determines that
application of such provisions are no longer required or desirable. In making
such determination, the Plan Administrator may rely upon an opinion of counsel
for the Company.



SECTION 16 TERM OF PLAN


The Plan shall remain in effect, subject to the right of the Board of Directors
to terminate the Plan at any time pursuant to Section 19, until all shares of
Common Stock subject to it shall have been purchased or acquired according to
the provisions herein. However, in no event may an Award be granted under the
Plan on or after the tenth (10th) anniversary of the Effective Date. After this
Plan is terminated, no future Awards may be granted pursuant to the Plan, but
Awards previously granted shall remain outstanding in accordance with their
applicable terms and conditions and this Plan’s terms and conditions.



SECTION 17 GENERAL PROVISIONS



17.1    Forfeiture Events


The Plan Administrator may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction,


29

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, without limitation, termination
of employment for Cause, violation of material policies that may apply to the
Participant, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company or any of its
affiliates or Subsidiaries.

17.2    Continued Service


Nothing in the Plan shall:
(a)
interfere with or limit in any way the right of the Company or a Subsidiary to
terminate any Participant's employment or service at any time,

(b)
confer upon any Participant any right to continue in the employ or service of
the Company or a Subsidiary, nor

(c)
confer on any Director any right to continue to serve on the Board of Directors
of the Company or a Subsidiary.

No Employee, Director or Consultant shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive future Awards.



17.3    Other Compensation


Unless determined otherwise by the Plan Administrator or required by contractual
obligations, the grant, vesting or payment of Awards under the Plan shall not be
considered as part of a Participant’s salary or used for the calculation of any
other pay, allowance, pension or other benefit unless otherwise permitted by
other benefit plans provided by the Company or its Subsidiaries, or required by
law or by contractual obligations of the Company or its Subsidiaries.

17.4    Nontransferability


Unless otherwise provided in the Plan, the right of a Participant to the payment
of any Award under the Plan may not be assigned, transferred, pledged or
encumbered, nor shall such right or other interests be subject to attachment,
garnishment, execution or other legal process.

17.5    Unfunded Obligations


Any amounts (deferred or otherwise) to be paid to Participants pursuant to the
Plan are unfunded obligations. Neither the Company nor any Subsidiary is
required to segregate any monies from its general funds, to create any trusts or
to make any special deposits with respect to this obligation. Beneficial
ownership of any investments, including trust investments which the Company may
make to fulfill this obligation, shall at all times remain


30

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




in the Company. Any investments and the creation or maintenance of any trust or
any Participant account shall not create or constitute a trust or a fiduciary
relationship between the Plan Administrator, the Company or any Subsidiary and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s Beneficiary or the Participant’s creditors in
any assets of the Company or its Subsidiaries whatsoever.

17.6    Beneficiaries


The designation of a Beneficiary shall be on a form provided by the Company,
executed by the Participant (with the consent of the Participant’s spouse, if
required by the Company for reasons of community property or otherwise), and
delivered to a designated representative the Company. A Participant may change
his or her Beneficiary designation at any time. If no Beneficiary is designated,
if the designation is ineffective, or if the Beneficiary dies before the balance
of a Participant’s benefit is paid, the balance shall be paid to the
Participant’s estate. Notwithstanding the foregoing, however, a Participant’s
Beneficiary shall be determined under applicable state law if such state law
does not recognize Beneficiary designations under plans of this sort and is not
preempted by laws which recognize the provisions of this Section 17.6.

17.7    Governing Law


The Plan shall be construed and governed in accordance with the laws of the
State of Texas.

17.8    Satisfaction of Tax Obligations


The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local, domestic or foreign taxes required by law or regulation to be
withheld with respect to any taxable event arising as a result of the Plan.
With respect to withholding required upon the exercise of Options or Stock
Appreciation Rights, upon the vesting or settlement of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units, or upon any
other taxable event arising as a result of Awards granted hereunder, the Plan
Administrator may require or may permit Participants to elect that the
withholding requirement be satisfied, in whole or in part, by having the Company
withhold, or by tendering to the Company, shares of Common Stock having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes) that could be imposed on the transaction and, in any case in
which it would not result in additional accounting expense to the Company, taxes
in excess of the minimum statutory withholding amounts.
A Participant is solely responsible for obtaining, or failing to obtain, tax
advice with respect to participation in the Plan prior to the Participant’s (i)
entering into any transaction


31

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




under or with respect to the Plan, (ii) designating or choosing the times of
distributions under the Plan, or (iii) disposing of any shares of Common Stock
issued under the Plan.

17.9    Section 83(b) Elections


No Participant may make an election under Section 83(b) of the Code with respect
to any Award under the Plan without the consent of the Company, which the
Company may grant or withhold in its sole discretion. If, with the consent of
the Company, a Participant makes an election under Section 83(b) of the Code,
the Participant shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.


17.10    Participants in Foreign Jurisdictions


The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of any countries in which the Company may operate to
ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to meet the requirements of local laws that permit
the Plan to operate in a qualified or tax-efficient manner, to comply with
applicable foreign laws and to meet the objectives of the Plan.

17.11    Company Policies


All Awards granted under the Plan shall be subject to any applicable clawback or
recoupment policies, share trading policies and other policies that may be
implemented by the Company from time to time, including such policies that may
be implemented after the date an Award is granted.



SECTION 18    COMPLIANCE WITH RULE 16b-3, SECTION 162(m)
AND SECTION 409A

18.1    Rule 16b-3 of the Exchange Act and Section 162(m) of the Code


The Company’s intention is that, so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, the Plan shall comply in all respects with the rules of any exchange on
which the shares of Common Stock are traded and with Rule 16b-3. In addition, it
is the Company’s intention that, as to Covered Employees, unless otherwise
indicated in an Award Agreement, stock options, Stock Appreciation Rights,
Performance Shares, Performance Units and Incentive Awards shall qualify as
performance-based compensation under Section 162(m). If any Plan provision is
determined not to be in compliance with the foregoing intentions, that provision
shall be deemed modified as necessary to meet the requirements of any such
exchange, Rule 16b-3 and Section 162(m).









32

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




18.2    Section 409A of the Code


The Plan is intended to be administered, operated and construed in compliance
with Section 409A of the Code and any guidance issued thereunder.
a)    The Plan Administrator may, to the extent permitted by applicable law,
including, but not limited to Section 409A of the Code, permit Participants to
defer Awards under the Plan. Any such deferrals shall be subject to such terms,
conditions and procedures that the Plan Administrator may establish from time to
time in its sole discretion.
(b)    The terms and conditions governing any Awards that the Plan Administrator
determines will be subject to Section 409A of the Code, including any rules for
elective or mandatory deferral of the delivery of cash or shares of Common Stock
pursuant thereto, shall be set forth in the applicable Award Agreement or, if
applicable, under the terms of any separate plan document, and shall comply in
all respects with Section 409A of the Code.
(c)     Notwithstanding this or any other provision of the Plan to the contrary,
the Board of Directors and the Plan Administrator may amend the Plan in any
manner, or take any other action, that either of them determines, in its sole
discretion, is necessary, appropriate or advisable to cause the Plan to comply
with Section 409A of the Code and any guidance issued thereunder, which
amendment may be retroactive to the extent permitted by Section 409A of the
Code. Any such action, once taken, shall be deemed to be effective from the
earliest date necessary to avoid a violation of Section 409A of the Code and
shall be final, binding and conclusive on all Participants and other individuals
having or claiming any right or interest under the Plan.

SECTION 19    AMENDMENT, TERMINATION OR DISCONTINUANCE
OF THE PLAN

19.1    Amendment of Plan


The Plan Administrator may from time to time make such amendments to the Plan as
it may deem proper and in the best interest of the Company, including, without
limitation, any amendment necessary to ensure that the Company may obtain any
regulatory approval referred to in Section 15; provided, however, that (i) to
the extent required by applicable law, regulation or stock exchange rule,
stockholder approval shall be required, and (ii) no change in any Award
previously granted under the Plan may be made without the consent of the
Participant if such change would materially impair the right of the Participant
under the Award to acquire or retain Common Stock or cash that the Participant
may have acquired as a result of the Plan.









33

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)

--------------------------------------------------------------------------------




19.2    Termination or Suspension of Plan


The Board of Directors may at any time suspend the operation of or terminate the
Plan with respect to any shares of Common Stock or rights which are not at that
time subject to any Award outstanding under the Plan.


34

--------------------------------------------------------------------------------

EP Energy Corporation        
2014 Omnibus Incentive Plan
(as amended and restated)